DETAILED CORRESPONDENCE
This is the first office action regarding application number 17/355,850, filed 08/23/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-115603, filed on 07/03/2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuomi (EP 3352277 A1) in view of Fujiwara (EP 2128086 A1).
Regarding claim 1,
Kazuomi teaches an electrode structure [023] comprising:
a positive electrode layer (Fig. 6; 11; [061]); 
and a positive electrode collector member connected to the positive electrode layer (Fig. 6, 14; [061]);
wherein the positive electrode layer includes a positive electrode active material [063], 
a solid electrolyte (Fig. 8, 12A; [053], “solid electrolyte”, [074], “in the positive electrode”), 
and a conductive material [065],
 the positive electrode collector member includes a positive electrode collector foil ([061], “Al foil)”, 
an electrode total specific surface area is more than or equal to 1 m2/g and less than or equal to 50 m2/g, [074], which encompasses the claimed range of 2.2 m2/g and less than or equal to 3.0 m2/g, and is thus obvious.  [A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
Additionally, while the range thereof is for a negative electrode, Kasamatsu teaches that the bounds of optimal specific surface area are determined by resulting resistance/affinity for the electrolyte from the increased/decreased size of the interface.  One of ordinary skill in the art would be motivated to increase/decrease the specific surface area and thus the interface size for a positive electrode as well in order to optimize its resistance/affinity for the electrolyte.  Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to use a positive electrode with the specific surface area range thereof in order to optimize the interface with the electrolyte and improve the battery performance.
Therefore, Kasamatsu also teaches the positive electrode total specific surface area being represented by a total of a product of weight ratio and specific surface area of the positive electrode active material ([079], “excludes the weight of the current collector”, [067], [075], 80%*1 m2/g =.8 m2/g)
a group consisting of the positive electrode active material, the solid electrolyte, and the conductive material (see elements described above), 
a product of weight ratio and specific surface area of the solid electrolyte in the group (Table 1-1, “Specific surface area”, and “Proportion of organic electrolyte in electrode (wt%)”, 3%* 30 m2/g= .9 m2/g), and a product of weight ratio [067] and specific surface area ([079]) of the conductive material in the group ([079], 10% *3= .3 m2/g).
While Kazuomi does teach laminating the battery and thus melting an adhesive, Kazuomi fails to teach a carbon film and a heat fusion layer with a softening point. Fujiwara teaches an electrode structure, comprising:
a carbon film that covers at least a portion of the electrode collector foil [059], 
and a hot melt adhesive agent that adheres the electrode layer and the carbon film to each other [055], 
and a softening point of the hot melt adhesive agent is more than or equal to 80°C and less than or equal to 150°C [050], which encompasses the claimed range of 100°C -130°C.  [A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
Furthermore, Fujiwara teaches that the softening point in this range such that the spread of the hot melt adhesive and particle size are easier to control [50], such that the compressibility of the electrode improves and the capacity increases [020].  Thus, it would be obvious to one of ordinary skill of the art before the effective filing date to have combined the controllable adhesion method of Fujiwara with the positive electrode structure of Kazuomi in order to improve the compressibility of the electrode so that it can have a higher capacity.    
Regarding claim 2,
Modified Kazuomi teaches the electrode structure according to claim 1 (see elements of claim 1 above), wherein the product of the weight ratio and specific surface area of the positive electrode active material in the group is more than or equal to 0.383 m2/g and less than or equal to 1.48 m2/g (80%*1 m2/g =.8 m2/g, see elements of claim 1 above, which is within the claimed range, thus anticipating it). See MPEP 2144.05.
Regarding claim 3,
Modified Kazuomi teaches the electrode structure according to claim 1 (see elements of claim 1 above), wherein the product of the weight ratio and specific surface area of the solid electrolyte in the group is more than or equal to 0.647 m2/g and less than or equal to 2.09 m2/g (3%* 30 m2/g= .9 m2/g, see elements of claim 1 above, which is within the claimed range, thus anticipating it).  See MPEP 2144.05.
Regarding claim 4,
Modified Kazuomi teaches the electrode structure according to claim 1 (see elements of claim 1 above), wherein the product of the weight ratio and specific surface area of the conductive material in the group is more than or equal to 0.228 m2/g and less than or equal to 0.304 m2/g (10% *3= .3 m2/g which within the claimed range, thus anticipating it). See MPEP 2144.05.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuomi (EP 3352277 A1) in view of Fujiwara (EP 2128086 A1) and Sakanaka (US 20140093761 A1) (refer to enclosed translations for citations).
Regarding claim 5,
Modified Kazuomi teaches the electrode structure according to claim 1 (see elements of claim 1 above), but fails to teach wherein the hot melt adhesive agent is composed of an ethylene-vinylacetate copolymer. Sakanaka teaches an electrode structure in which the hot melt adhesive layer contains ethylene-vinylacetate, due to its softening point not melting within an optimum range [0193] and its high flexibility [0194], allowing it to adapt and effectively suppress the thermal shrinkage [0187].  Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to combine the ethylene-vinylacetate hot melt adhesive agent taught by Sakanaka to the electrode structure of modified Kazuomi in order to help the electrode better adapt the different temperatures and thus improve the battery performance.     
Regarding claim 6,
Modified Kazuomi teaches the electrode structure according to claim 1 (see elements of claim 1 above), wherein the hot melt adhesive agent has a plurality of adhesive elements disposed to be separated from each other, but fails to specifically teach a volume of each of the plurality of adhesive elements is more than or equal to 1471875 m3.  However, Sakanaka does teach that a higher the volume percentage of the hot melt adhesive causes a lower thermal shrinkage and decreases the chance of a short circuit [0191]. Accordingly, the volume of hot melt adhesive can be considered a result effective variable to optimize thermal shrinkage.  Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to optimize, by routine experimentation, the volume of hot melt adhesive in order to sufficiently lower to the thermal shrinkage to best prevent shorting due to the positive and negative electrode touching. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kasamatsu (US 20110281163 A1) and Kim (US 20190036154 A1). Kasamatsu is relevant because it teaches the exact specific surface area claimed and Kim is relevant because it teaches modifying specific surface area for a positive electrode to improve battery performance. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW MARTIN can be reached on (571) 270-7871.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728                                                                                                                                                                                                        

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728